Citation Nr: 0104569	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty from November 
1969 to July 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which denied service connection 
for hepatitis C.


REMAND

The veteran contends that he incurred hepatitis C during a 
blood transfusion during service.  He asserts that he 
received two blood transfusions during service, one in 1971 
after he received a shell fragment wound, and one in 1973 
during an operation to remove an anal condyloma.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

Initially, the Board notes that all periods of the veteran's 
service have not been verified.  Moreover, it appears that 
his service medical records are incomplete.  The RO should 
contact the National Personnel Records Center (NPRC), obtain 
verification of all periods of service, and should make 
another attempt to obtain all of the veteran's service 
medical records.

Private medical records dated in May 1994 from the University 
of Pittsburgh reflect that the veteran was diagnosed with 
hepatitis C.  A May 1994 liver biopsy noted that the veteran 
was hepatitis C virus (HCV) positive from an unknown source, 
and diagnosed chronic active hepatitis with areas of bridging 
fibrosis consistent with HCV etiology.  An August 1995 liver 
biopsy diagnosed hepatitis C.

By a letter dated in September 1999, a private physician, M. 
Rabinovitz, MD, referred to a letter he wrote dated August 
18, 1999, and stated, ". . . it is assumed that it takes 15-
20 years from the time of infection with HCV to the 
development of advanced liver disease (such as bridging 
fibrosis) as has been the case with [the veteran].  Combined 
with the fact that his identifiable risk factor is blood 
transfusion in 1973, it is conceivable that he has contracted 
HCV at that time."  The Board notes that Dr. Rabinovitz's 
August 1999 letter is not in the claims file, and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The RO should have the veteran examined by a physician 
specializing in liver diseases in order to determine the 
etiology and date of onset of the veteran's hepatitis C.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  The examiner should be asked to review 
the claims file, including the medical opinion noted above.  
The veteran is advised that he may submit the following:  
medical evidence regarding his claimed in-service incurrence 
of hepatitis C, sufficient identification of existing medical 
records to enable the RO to obtain such records, or any lay 
or medical statements regarding the incurrence of such 
disability.  Id. § 3 (a) (to be codified as amended at 
38 U.S.C. § 5103).

The veteran is hereby advised of the importance of appearing 
for a VA examination, and the consequences of his failure to 
do so.


Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the Act 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the NPRC and 
obtain verification of all of the 
veteran's periods of military service, 
and obtain any additional service medical 
records.  This should include a search 
for any records pertaining to blood 
transfusions on October 30, 1971 at the 
Third Field Army Hospital in Saigon and 
at the hospital at Fort Campbell, 
Kentucky in September 1973.

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for hepatitis C since 
separation from service.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  In particular, the RO 
should attempt to obtain a copy of the 
August 18, 1999 letter by Dr. Rabinovitz.

The veteran should also be asked to 
submit any additional relevant medical 
records he may have in his possession, 
and to submit pertinent lay statements.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

4.  After the above records have been 
obtained and associated with the claims 
folder, the RO should afford the veteran 
a VA examination by a physician 
specializing in liver disease.  In 
particular, the examiner should determine 
whether it is at least as likely as not 
(50/50) that the current hepatitis C is 
etiologically related to the reported 
blood transfusions during service; that 
is, at a field hospital on October 30, 
1971, the day the veteran incurred a 
shell fragment wound of the left 
shoulder, or during a period of 
hospitalization for anal surgery in 
September 1973.  The examiner should also 
note whether there is clear and 
convincing evidence that the veteran did 
not have transfusions during service as 
alleged.  The physician should formulate 
his/her answers using the italicized 
standard of proof.  The reasons and bases 
for each opinion should be discussed.

The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with the medical opinion, and 
the doctor's report should indicate that 
such has been done.  The reasons and 
bases for each opinion should be 
discussed, with citation to medical 
authority if warranted.  If the examiner 
disagrees with any medical opinion of 
record, the reasons therefor would be 
helpful to the undersigned.

5.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for 
hepatitis C, with consideration of VBA 
Fast Letters 99-94 and 98-110.  
Consideration should also be given to 
38 U.S.C.A. § 1154 (West 1991) and 
relevant regulations pertaining thereto.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the time and place of the examination and 
the address to which notification was 
sent should be included in the claims 
folder.  If the claim is denied, the 
veteran and his representative should be 
issued an SSOC, and given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




